DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a method of attaching and detaching objects using a joining mechanism.  However, the method claim fails to recite a sequence of positive, active steps delimiting how the attaching/detaching is actually performed.  Although some phrases state certain action words, it is not clear whether the action is addressing the capability of the joining mechanism or the method steps of attaching/detaching.  Therefore, it is not clear exactly what subject matter the method claim encompasses (e.g., method claim or apparatus claim).   
In claim 1, line 2, “if desired…” renders the claim indefinite since the scope of the claim is unascertainable.
In claim 1, line 3-4, it is not clear how “series of cavity sockets and protrusions” are related/linked to the respective “objects” and “shafts”.  For example, it is not clear whether all objects/shafts have series of sockets and protrusions or only one object/shaft has sockets and the other object/shaft has protrusions.
In claim 1, line 4, “pre-built in the said objects” is not understood, structurally.  As best understood, the disclosure does not show such embodiment.
In claim 1, line 9, it is not clear exactly what is defined as “an equilibrium”.
In claim 1, lines 8, 12, and 14, it is not clear exactly how all three curvilinear motions are different from one another.  Therefore, it is not clear exactly how each “curvilinear motion” effectuate the steps of attaching/detaching.
In claim 2, it is not clear exactly how “a lock pin” is related/linked to other elements of the joining mechanism.  Note similar errors in claims 6 and 7.
Claim 3 does not recite any patentable method steps or any structural elements.  The capability of the end user is not a patentable subject matter.
In claim 4, line 1, “the angle and positions” lack proper antecedent basis.  Also, the relative position between the objects is vague and indefinite, without defining a geometric reference between the objects.
In claim 5, “the permitted range of rotation” lacks antecedent basis.
In claim 11, line 3, it cannot be understood exactly what “when engaged” is meant.  Note similar errors in claims 12 and 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pallmen (2,484,581).
Regarding claim 1, as best as understood, Pallmen shows an attachable/detachable hinge including a series of cavity sockets (15) and protrusions (14) on the shafts (10, 11); wherein the protrusions of one of the shafts (i.e., 10) are positioned into the cavity sockets of the other by exerting or causing force, causing momentary bending of the shafts resulting in a sequential curvilinear motion of the protrusions resulting in an equilibrium that keeps the protrusions in the socket  to keep the objects attached (col. 2, lines 9-16); wherein the equilibrium and the attached objected are detached by disturbing the equilibrium and then continuing to exert force to facilitate curvilinear motion of the protrusions of the sockets to sequentially release the protrusions from the sockets (col. 2, lines 31-38).
As to claim 3, any user can operate the joining mechanism to detach the objection in one continuous motion.
As to claim 4, the design of the protrusions and cavity of Pallmen can control the angle and position of the two objects where the two objects can be attached or detached .
As to claim 5, the shape of the shaft of Pallmen can control the permitted range of rotation between the shafts.
As to claim 8, gravitational force and/or momentum force can be used by a user to facilitate the sequential curvilinear motion of Pallmen to attach or detach the objects.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pallmen.
 Pallmen discloses the invention as claimed except for adjustment of the shape, size and material of the cavities and protrusions.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust/change the shape, size, and material of the cavities and protrusions, since a change in shape, size, and material is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
In the present condition, the examiner is unable to consider the relationship between the prior art and claims 2, 6-7 and 10-14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
5,539,956 (Wallace) shows a detachable hinge including a latch to prevent the hinge from separated.
5,127,132 (Karlin) shows a detachable hinge having a retaining element inserted between hinge knuckles to prevent accidental disengagement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
December 15, 2022